ORDER

PER CURIAM.
AND NOW, this 12th day of July, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, are:
1. Whether the Superior Court of Pennsylvania erred by affirming the lower court finding that paternity by estoppel applies in the present case and precludes the petitioner/plaintif'f/mother from pursuing paternity or support against the respondent/putative father?
2. Whether the doctrine of paternity by estoppel, as applied in Pennsylvania, should be maintained, revised, or abrogated in its entirety?